On behalf 
of Spain, I would like to congratulate Ambassador Ashe 
on his new responsibility as President of the General 
Assembly and to convey to him our firm support and 
best wishes. His abilities are a guarantee of good work 
for the next 12 months. I would also like to thank his 
predecessor, His Excellency Mr. Vuk Jeremi., for his 
effective work during the past year and to wish him 
success in his new role.

This General Assembly is the hub of the international 
system. In it, we all have the same rights, regardless of 
our size, population or economic development. It is the 
organ of the United Nations that embodies the sovereign 
equality of States. The decisions we take here present 
the international community with a body of opinion that 
is difficult to rebut. This is the debating Hall of global 
legitimacy. We are all permanent members here, and 
it is here that multilateralism takes on its full meaning 
and effect.

Spain has faith in the United Nations and is firmly 
committed to the Organization, because we subscribe 
completely to the purposes and principles it embodies. 
Our commitment to the United Nations is not mere 
rhetoric. Spain is the sixth largest contributor to the 
system. That commitment legitimizes our aspiration to 
serve the goals of the United Nations in the Security 
Council in the 2015-2016 biennium. We shall do so in 
the same spirit of dialogue and consensus as on the most 
recent previous occasion when the Assembly placed its 
trust in Spain. In the 10 years that have passed since 
then, my country has continued to demonstrate by its 
actions its resolve to faithfully serve the goals of the 
United Nations — the maintenance of international 
peace and security, the peaceful resolution of conflicts, 
international cooperation for development and the 
promotion and observance of human rights.

The maintenance of international peace and 
security is a prerequisite for the progress of humankind. 
Spain believes firmly in the threefold values of peace, 
security and development, which is why more than 
130,000 Spanish soldiers have served in United Nations 
peacekeeping operations and humanitarian missions in 
every region of the world since 1989. Spanish troops 
are currently serving under the blue flag of the United 
Nations in the United Nations Interim Force in Lebanon, 
where since 2006 they have helped to ensure peace and 
stability in a country that is located in a particularly 
turbulent region.

Spain works to promote disarmament, 
non-proliferation and arms control, and it took an active 
part in the Arms Trade Treaty negotiations. We have 
also participated in various international initiatives 
to prevent nuclear terrorism. Spain has suffered the 
violence of terrorism and knows that new threats from 
non-State factions call for a global response through 
international cooperation. We must comprehensively 
implement the United Nations Global Counter-Terrorism 
Strategy and arrive at a global convention to combat 
that menace, which transcends borders. The people of 
Spain know from experience that the responsibility for 



terrorism lies with the terrorists alone; it is exclusive 
to them and non-transferable, whatever its perpetrators 
may claim. We should always honour the memory of 
the victims, which is key to denying social or moral 
legitimacy to terrorism of any kind.

Our commitment to working for peace and security 
in the world was made evident this year during the 
crisis in Mali. Spain initially supported the African-led 
International Support Mission in Mali, and thereafter 
the deployment of the United Nations Multidimensional 
Integrated Stabilization Mission in Mali. Spanish troops 
in the European Union mission in Mali are training 
the country’s armed forces, which are responsible 
for ensuring the country’s national sovereignty and 
territorial integrity, with full respect for human 
rights. Mali is defeating terrorism and has regained 
its territorial integrity, an unquestionable success that 
we can all be proud of. But it is only the first step. 
The return to constitutional order, with the holding of 
presidential elections, marks the start of a second phase 
of building the open and inclusive institutions that are 
essential to Mali’s future. In the long term, we must 
continue to support development throughout the Sahel 
as the only way to promote security, democracy and 
prosperity in the region.

The entire Assembly should welcome the role 
played by African organizations in that crisis. Special 
recognition is due to the African Union, which celebrates 
its fiftieth anniversary this year. Spain has very close 
ties with Africa. That continent’s concerns are ours, 
too. We participate in the African Union’s summits 
and in funding the New Partnership for Africa’s 
Development, and we were the first non-African 
country to contribute directly to the African Union 
Commission’s budget. Spain has launched a strategic 
partnership with the Economic Community of West 
African States (ECOWAS) and continues to strengthen 
its ties with other regional organizations in Africa. We 
back up those commitments with genuine support. Over 
the past four years, Spain has contributed €100 million 
to ECOWAS and the same amount to the African 
Development Bank.

For the past two years, we have been witness to 
the courageous and determined efforts of Arab peoples 
to assert their dignity, consolidate their democratic 
systems and exclude those who promote violence and 
the violation of fundamental human rights. The road 
to democracy is not easy, but there cannot and must 
not be any turning back. Democracy has to be an 
effort undertaken by all of society, working towards 
coexistence and inclusiveness, an effort which is based 
on dialogue, tolerance and respect for human rights. 
That undertaking should be embraced by every country, 
not just at the political level but also at the social and 
economic. To support those processes of democratic 
governance, Spain has launched the Masar programme, 
aimed at Governments and civil society in North Africa 
and the Middle East.

The Assembly is aware that the situation in Syria 
has become an intolerable, heartbreaking human 
tragedy, as well as a growing threat to regional and 
international peace and security. The brutal attack with 
sarin gas against civilians in Damascus — confirmed by 
the report of the United Nations Mission to Investigate 
Allegations of the Use of Chemical Weapons in the 
Syrian Arab Republic (see A/67/997) — has been 
widely condemned in the international community, 
which firmly believes that that act must not be repeated 
or go unpunished. 

The proposal by Russia and the United States that 
will allow international control and the subsequent 
destruction of all stocks of chemical weapons in Syria 
has been applauded by all. It is now necessary for the 
Security Council to adopt a resolution to establish 
a legally binding prohibition on the use of chemical 
weapons in Syria and to ensure their mandatory 
destruction. Much rests on that question. As the 
Secretary-General remarked, it constitutes a challenge 
to international security, one that if not resolved will 
represent a collective failure. 

Spain firmly believes that only political dialogue 
between the parties will put an end to the increasingly 
violent conflict, as was highlighted by the report 
(A/HRC/24/46) presented to the Human Rights Council. 
Therefore, we support the efforts of Mr. Lakhdar 
Brahimi, Joint Special Representative of the United 
Nations and the League of Arab States for Syria, to 
promote a political transition in Syria. 

Spain is confident of the success of the “Geneva 
II” conference. In that respect, I reiterate before the 
Assembly my call to the parties to demonstrate a 
constructive attitude. Spain will continue to bolster 
the opposition forces in order to ensure an orderly and 
inclusive transition to democracy. 

Finally, it is essential to maintain the humanitarian 
effort to help reduce the suffering of Syria’s internally 



displaced population and that of the refugees in 
neighbouring countries.

In a related context, I wish to emphasize that 
the Middle East peace process is taking on a new 
perspective. Last year, in this very forum, it was 
decided by a significant majority to recognize Palestine 
as a United Nations Observer State. The current 
negotiations are perhaps the last chance to reach a 
just, comprehensive and lasting peace for the two 
States, Israel and Palestine, to live in peace, security 
and prosperity. At this crucial time for the region, the 
political leaders concerned, with the support of the 
international community, must take the bold decisions 
necessary to achieve the historic goal of peace, and 
thereby promote stability in the entire region and the 
world.

My country is a staunch advocate of dialogue and 
the use of peaceful means for the settlement of disputes. 
We believe that conflict prevention is one of the main 
instruments for ensuring peace and security. Therefore, 
we have participated in the Peacebuilding Commission, 
the establishment of the Alliance of Civilizations and 
the establishment, with Austria and Saudi Arabia, of 
the King Abdullah Bin Abdulaziz International Centre 
for Interreligious and Intercultural Dialogue. 

We believe in mediation for the peaceful settlement 
of disputes. That is why we are a member of the United 
Nations Group of Friends of Mediation. Within the 
Group, together with Morocco, we have launched the 
initiative on mediation in the Mediterranean region, 
which has recently started producing results. 

The General Assembly has developed a consolidated, 
universal legal doctrine on decolonization, which Spain 
has endorsed wholeheartedly. Once again, I must submit 
to the Assembly the question of Gibraltar, which the 
Organization included in 1963 in the list of Non-Self-
Governing Territories awaiting decolonization. The 
only such territory remaining in Europe, it affects our 
territorial integrity.

Since that date, the United Kingdom has ignored the 
mandate of the General Assembly and the commitment 
made to Spain in the 1984 Brussels Declaration. That 
anachronism continues to inconvenience the citizens of 
Gibraltar and the surrounding area. Resting its case on 
the legitimacy granted by the universal doctrine of the 
General Assembly, Spain once again reiterates its call 
to the United Kingdom to resume bilateral dialogue and 
regional cooperation. 

Western Sahara remains one of the unresolved 
issues at the United Nations. Spain supports the search 
for a fair, lasting and mutually acceptable solution, 
one that provides for the self-determination of the 
people of Western Sahara within the framework of the 
United Nations and in accordance with the purposes 
and principles of the Charter. Accordingly, Spain fully 
endorses the work carried out in that respect by the 
Secretary-General and his Personal Envoy.

I would like to highlight the contribution of 
Latin America and its regional organizations to 
multilateralism. Their constructive input on global 
issues, such as the environment and development, is 
of fundamental importance. During the forthcoming 
Ibero-American Summit in Panama, we will address 
global challenges in the political, economic and social 
contexts and offer some joint responses. 

The General Assembly has declared 2013 the 
International Year of Water Cooperation. The human 
right to water and sanitation is essential for sustainable 
development and the fight against poverty. That is why, 
in 2008, Spain set up the Cooperation Fund for Water 
and Sanitation, endowed with $1 billion for projects in 
Latin America. Moreover, conscious of the strategic 
value of water in ensuring peace and security, Spain 
and Algeria have planned to launch a water strategy for 
the Western Mediterranean. 

Thanks to the work of the United Nations, there 
is broad awareness of the crucial importance of the 
fight against climate change, which is a direct and 
immediate priority. Next year will be the year of the 
small island developing States and will provide an 
excellent opportunity to jointly address the problems 
they face. Their efforts to adapt to climate change and 
to mitigate its harmful effects must be supported, as 
they produce the least pollution yet suffer the most 
from its consequences. 

As a nation, Spain acts in solidarity and has 
made every effort to promote the achievement of 
the Millennium Development Goals (MDGs). It has 
channelled its solidarity through the multilateral 
system of the United Nations in the belief that that 
system guarantees the principle of neutrality in the 
allocation of funds to effectively achieve the ultimate 
goal, namely, the eradication of poverty.

In 2007, Spain, together with the United Nations 
Development Programme, established the MDG 
Achievement Fund, which has had a real impact on 



the lives of 20 million people through more than 
130 programmes in 50 countries, disbursing almost 
$1 billion. The evaluation of the Fund, which concludes 
its activities this year, will be a key reference both for 
analysing compliance with the MDGs and for developing 
the post-2015 development agenda. The preparation of 
that agenda is the central theme of this session of the 
General Assembly. For Spain, the post-2015 agenda 
should be focused on truly sustainable development, 
should be universal and should acknowledge the 
importance of transparent institutions in achieving 
inclusive growth.

We must therefore clearly define the sustainable 
development goals in order to complete the process 
that began in Rio de Janeiro last year. However, it must 
not be forgotten that only a little more than two years 
remain to achieve the MDGs. While we can be pleased 
with the progress made in many areas, there is still a 
long way to go. 

As the Spanish economy starts to grow again, we 
will significantly support these efforts with generous, 
intelligent and effective investment in development 
cooperation. 

My country’s solidarity can also be seen in terms of 
humanitarian aid, for which Spain is the world’s eighth 
largest donor. The United Nations is able to respond 
to humanitarian crises in West Africa and the Sahel 
faster and more effectively, thanks to the World Food 
Programme humanitarian aid storage and distribution 
centre that we built in Las Palmas de Gran Canaria.

Spain has always been a crossroads of cultures, 
religions and traditions. Ours is an open, pluralistic 
and tolerant country that respects and integrates the 
diversity that comes with globalization. The protection 
and promotion of human rights is a responsibility of the 
institutions to which all citizens must contribute. Spain 
was the third country in the world to ratify the Optional 
Protocol to the International Covenant on Economic, 
Social and Cultural Rights, and I urge other States to 
do likewise.

We also take a special interest in promoting the 
rights of persons with disabilities. That is why we 
joined the Philippines in co-facilitating the outcome 
document of the High-level Meeting on the Realization 
of the Millenium Development Goals for Persons with 
Disabilities (resolution 68/3), which took place just a 
few days ago. I am proud to say that in recognition of 
that commitment, Spain has been awarded the Franklin 
D. Roosevelt International Disability Rights Award, 
which Her Majesty Queen Sofia accepted a few days 
ago in this very city.

We will also continue to support the work of 
UN-Women, as we have since its inception. Equality 
between women and men, the full participation of 
women in all areas, and efforts to end violence against 
women and girls are indispensable for true development 
and constitute a priority for Spain, both nationally and 
internationally.

Our commitment to multilateralism is inseparable 
from our desire for a decisive and efficient United 
Nations. That is why this session of the General 
Assembly must tackle the issue of Security Council 
reform, which can be achieved only through the 
broadest possible consensus founded on the principles 
of accountability, transparency and cooperation, with a 
view to enhancing the legitimacy of and support for the 
Council’s actions.

It is also necessary to bring the Organization 
into line with its means and to rationalize resources 
so that, together, we may achieve more with less. We 
therefore give our unconditional support to the progress 
being made towards system-wide consistency and the 
“Delivering as one” initiative, to which Spain is the 
leading contributor. At the same time, the universal 
character of the United Nations means that we must 
preserve its multilingualism.

In 2005, Spain announced its candidacy to become a 
non-permanent member of the Security Council for the 
2015-2016 biennium. My speech today has underlined 
the main reasons why I believe that Spain has shown, not 
with mere words but with concrete actions, its readiness 
to serve the United Nations in the Security Council, 
with the same commitment to dialogue and solidarity 
that we have shown since joining the Organization. We 
have but a single objective: to uphold human dignity. 
All our efforts in favour of peace, freedom, democracy, 
justice, human rights and sustainable development are 
directed towards that goal. Spain knows that its efforts 
to uphold human dignity will bear greater fruit through 
the United Nations, just as the General Assembly may 
be sure that, in this endeavour, it can count on Spain.
